DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites “a method to form a party”. Examiner suggests the claim should refer to “a part” rather than “a party”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second type of fibrous material" . There is insufficient antecedent basis for this limitation in the claim. Examiner suggests this is meant to read “the second type of filament 
Claim  13 recites the limitations "the performance", “the forming”, and “the depositing steps”.  There is insufficient antecedent basis for these limitations in the claim. Neither “the performance” or “the depositing steps” have antecedent basis in claim 1 and there is more than one depositing process in claim 1. It is further unclear what “the forming” refers to as there is no clear “forming” that is separate from a depositing step in claim 1. Examiner suggest correcting the claim to read “wherein a portion of the part is manufactured by repeatedly alternating depositing the first type of filament and depositing the second type of filament in or along the channel or something similar. Examiner is interpreting these limitations to refer to any performance, any deposition step, and any step where something is formed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espalin (US 2018/0079131).
Regarding claim 1, Espalin meets the claimed, A method for manufacturing a part layer-upon-layer using an additive manufacturing technology, (Espalin [0037]-[0039] and Figure 7 describe additive manufacturing components see also [0003]) wherein the method comprises: depositing a first type of filament, (Espalin [0037] describes the first filament as an extruded thermoplastic 88) wherein at least a first portion of the first type of filament is deposited adjacent a second portion of the first type of filament such that a channel is formed between the first and second portions, (Espalin Figure 7 shows multiple layers or portions of the first filament thermoplastic 88 where each layer or portion is adjacent to another layer or portion and a small channel is formed between the layers) and depositing at least a portion of a second type filament in or along the channel; (Espalin [0038] describes depositing a filament of copper wire 90 along the channel) wherein the second type of filament differs in least a cross-sectional dimension from the first type of filament (Espalin Figure 7 shows that the copper 90 is smaller than the thermoplastic 88.)

    PNG
    media_image1.png
    560
    655
    media_image1.png
    Greyscale

Regarding claim 2, Espalin meets the claimed, The method for manufacturing according to claim 1, wherein the first type of filament is larger in cross section than the second type filament (Espalin Figure 7 shows that the copper 90 is smaller than the thermoplastic 88.)
Regarding claim 3, Espalin meets the claimed, The method for manufacturing according to claim 1, wherein at least one of the first type filament and the second type filament has shape in cross section that is a circular, triangular or ellipsoidal (Espalin Figure 7 shows both the thermoplastic 88 and copper wire 90 filaments have circular cross sections.)
Regarding claim 8, Espalin meets the claimed, The method for manufacturing according to claim 1, wherein at least a portion of the second type filament is deposited alongside the first portion of the first type filament, and the channel is formed depositing the second portion of the first type of filament after the second type of filament is deposited (Espalin Figure 7 shows the copper wire 90 filament is deposited by the feeder 82 into a channel on an existing layer or portion of the thermoplastic filament 88, then the extruder head 86 deposits another layer or second portion of the thermoplastic filament 88 on top of the copper wire 90.)
Regarding claim 9, Espalin meets the claimed, The method for manufacturing according to claim 1, wherein a cross- sectional dimension and/or length of the second type filament is sufficient to infill the channel (Espalin Figure 9 shows the copper wire 90 fills into the channel between the thermoplastic 88 filament layers.)
Regarding claim 13, Espalin meets the claimed, The method for manufacturing according to claim 1, wherein a portion of the part is manufactured by repeatedly alternating the performance of the forming and the depositing steps (Espalin [0038] and figure 7 shows the deposition processes are repeated, see also [0003].)
Regarding claim 16, Espalin meets the claimed, A method to form a party by additive manufacturing comprising: (Espalin [0037]-[0039] and Figure 7 describe additive manufacturing components see also [0003]) depositing a first type of filament by additive manufacturing to form a first layer, (Espalin [0037] and Figure 7 show a layer is formed by depositing a filament of a thermoplastic 88) wherein a channel is formed between a first portion of the first type of filament and a second portion of the first type of filament which is adjacent the first portion; (Espalin Figure 7 shows channels formed between two layers portions of thermoplastic 88) and at least partially filling the channel by depositing a second type of filament, (Espalin [037]-[0038] describe depositing a second filament such as copper wire 90 into the channel between the two layers, see also Figure 7) wherein the second type of filament has a cross-sectional dimension which is smaller by at least a factor of two to a corresponding cross-sectional dimension of the first type of filament (Espalin Figure 7 shows the copper wire 90 is between four equally sized thermoplastic 88 filaments, the maximum diameter of the channel between those filament is always less than a factor of two of the diameter of the filaments, therefore the copper wire 90 also has a diameter of less than a  factor of two compared to the thermoplastics 88.)
Regarding claim 17, Espalin meets the claimed, The method of claim 16, wherein the second type of filament is deposited parallel to the first type of filament (Espalin Figure 7 shows the copper wire 90 is parallel to the thermoplastic 88.)
Regarding claim 18, Espalin meets the claimed, The method of claim 16, wherein the second type of filament is deposited after the deposition of the first portion of the first filament and before the deposition of the second portion of the first type of filament (Espalin Figure 7 and [0037]-[0038] describe a first layer of thermoplastic 88 is deposited, then the wire is deposited on top the first layer then another layer of thermoplastic 88 is deposited on top of that.)
Regarding claim 19, Espalin meets the claimed, The method of claim 16, wherein the first portion of the first type of filament is in a layer different than a layer of the second portion of the first type of filament (Espalin Figure 7 shows different layers where each layer is a different portion.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Espalin modified by Hoffman (US 2021/0252776).
Regarding claim 4, Espalin does not describe fibrous components and does not meet the claimed, The method for manufacturing according to claim 1, wherein at least one of the first type of filament and the second type of filament is a fibrous material reinforcement embedded within a meltable material or thermoplastic material.
Analogous in the field of 3D printing, Hoffman is also directed to avoiding gaps within a 3D printed part and meets the claimed, The method for manufacturing according to claim 1, wherein at least one of the first type of filament and the second type of filament is a fibrous material reinforcement embedded within a meltable material or thermoplastic material (Hoffman [0105] describes a core and matrix material with a fiber core inside a polymer matrix, polymers such as PEEK are thermoplastics.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the filament material of Espalin with the fiber and polymer composite material of Hoffman in order to provide a characteristic such as structural reinforcement to the material, see Hoffman [0105].

Regarding claim 5, Espalin does not describe the second filament is a pellet and does not meet the claimed, The method for manufacturing according to claim 1, wherein the second type of filament is deposited as pellets or spheres.
Analogous in the field of 3D printing, Hoffman meets the claimed, The method for manufacturing according to claim 1, wherein the second type of filament is deposited as pellets or spheres (Hoffman [0027] describes filling gaps between prior layers with beads.)
The courts have held that applying a known technique to a known method to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the fling date to apply the method of using a bead or pellet for filling a gap between layers as described in Hoffman to the method of Espalin in order to successfully fill in the gap in between the layers of extruded material, see Hoffman [0027].
Regarding claim 6,  Espalin does not describe a fibrous filament and does not meet the claimed, The method for manufacturing according to claim 1, wherein the second type of fibrous material is formed of fibrils, nanofibers, carbon fillers and short fibers.
Analogous in the field of 3D printing, Hoffman also describes filling in gaps between previously deposited layers of material and new layers of material and meets the claimed, The method for manufacturing according to claim 1, wherein the second type of fibrous material is formed of fibrils, nanofibers, carbon fillers and short fibers (Hoffman [0108] discloses the infill material which is the second filament can be the same as the other materials including fibers, see [0105].)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the second filament material of Espalin with the fiber and polymer composite material of Hoffman in order to provide a characteristic such as structural reinforcement to the material, see Hoffman [0105].
Regarding claim 14, Espalin does not meet the claimed, The method for manufacturing according to claim 1, further comprising depositing at least a portion of the second type filament along the channel formed by the first type filaments to form part of an outer wall of the part.
Analogous in the field of 3D printing, Hoffman meets the claimed, The method for manufacturing according to claim 1, further comprising depositing at least a portion of the second type filament along the channel formed by the first type filaments to form part of an outer wall of the part (Hoffman [0027] describes filling in edges of the part.)
It would have been obvious to a person of ordinary skill in the art before the fling date to modify the process of Espalin to fill in the edges or outer walls of the part as described in Hoffman in order to effectively seal the part and prevent leaks, see Hoffman [0026]-[0027] 
Regarding claim 15, Hoffman further meets the claimed, The method for manufacturing according to claim 14, wherein the outer wall of the part is formed entirely by at least one layer of the second type filament, Hoffman [0026]-[0027] describe using an infill material to fill in any exposed edges of the printing layers. When all the exposed edges are filled, the edge would be formed entirely by the infill material.
It would have been obvious to a person of ordinary skill in the art before the fling date to modify the process of Espalin to fill in the edges or outer walls of the part as described in Hoffman in order to effectively seal the part and prevent leaks, see Hoffman [0026]-[0027]
Claims 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Espalin modified by Preston (US 2017/0297272).
Regarding claim 7, Espalin meets the claimed, the second type filament has a fiber volume content below 50% (Espalin [0037]-[0038] describe the second filament is a copper wire which is 0% fiber content.)
Espalin does not describe a fibrous component and does not meet the claimed, The method for manufacturing according to claim 1, wherein the first type filament has a fiber volume content of at least 50%.
Analogous in the field of 3D printing, Preston does not explicitly meet the claimed, the first type filament has a fiber volume content of at least 50%, however, Preston [0053] describes a filament material can be loaded with fibers in order to modify the tensile strength or mechanical properties of the resulting object.
Preston discloses that loading a polymer with fibers is a result-effective variable modifying the strength and mechanical properties of the finished object. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the fiber content of the filament through routine optimization to optimize the strength or mechanical properties, see MPEP §2144.05.
Regarding claim 10, Espalin does not describe two different temperatures and does not meet the clamed, The method for manufacturing according to claim 1, wherein the first type filament is deposited at a first temperature while the second type filament is deposited at a second temperature different from the first temperature.
	Analogous in the field of 3D printing, Preston meets the claimed, The method for manufacturing according to claim 1, wherein the first type filament is deposited at a first temperature while the second type filament is deposited at a second temperature different from the first temperature (Preston [0091] describes Figure 8 which depicts depositing additional strands 825 in a channel 822 between previously deposited strands and describes the second material for the filler strands can be deposited as a different temperature than the first temperature.)
	It would have been obvious to a person of ordinary skill in the art to modify the deposition temperature of the second strand taught by Espalin in order to allow the second filament to re-melt the first material and allow for better filling, see Preston [0107].
Regarding claim 11, Preston further meets the claimed, The method for manufacturing according to claim 10, wherein the method further comprises cooling the part at a predefined cooling rate (Preston [0057] describes using a fan or dispensing gas in order to cool a material after it is extruded from the nozzle. Turning a fan on, for example, emits gas towards the material and the speed of the fan inherently creates a predefined cooling rate.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the deposition process described in modified Espalin by adding a cooling step in order to stiffen the material in order to build specific structure such as bridging or overhangs, see Preston [0057].
Regarding claim 20, Espalin does not meet the claimed, The method of claim 19, wherein the second type of filament is deposited along a direction offset from a direction of the layers of the first type of filaments.
	Analogous in the field of 3D printing, Preston does not explicitly describe the second filament being deposited in a different direction meet the claimed, The method of claim 19, wherein the second type of filament is deposited along a direction offset from a direction of the layers of the first type of filaments, however, Preston [0087] describes that voids between layers of material can be avoided by alternating the orientation. 
It would have been obvious to a person of ordinary skill in the art before the fling date to apply the technique of applying layers in alternated orientations as described in Preston to the method of depositing the second filament described in Espalin in order to fill in gaps, see Preston [0087].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Espalin modified by Preston as applied to claim 11 above, and further in view of Shuck (US 2019/0344495).
Regarding claim 12,  Preston [0057] describes cooling material in order to stiffen it and Preston [0059] describes the material can be cooled in order to crystalize and become brittle, but Preston does not explicitly meet the claimed, The method of claim 11, wherein the predefined cooling rate achieves a degree of crystallization of at least 32% in the part.
Analogous in the field of 3D printing, Shuck does not explicitly meet the claimed, The method of claim 11, wherein the predefined cooling rate achieves a degree of crystallization of at least 32% in the part, however, Shuck [0021] describes that the cooling rate can control the crystallinity of the polymer Shuck [0015] describes that by controlling the orientation of the polymer structure (and thereby crystallization) characteristics such as shape memory can be controlled. Therefore, it would be obvious to a person of ordinary skill to modify the cooling rate as described in Espalin in order to control the crystallinity/orientation of the polymers. It would be further obvious to modify the amount of orientation (amount of crystallization) in order to modify characteristics of the polymer, see Shuck [0015] and [021]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744